DETAILED ACTION
1.	This Final Office Action is in response to Applicant’s Response filed 7/28/2021. Claims 1-18 are currently pending. The earliest effective filing date of the present application is 8/25/2017.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	According to MPEP 2173.05(p)(II), A single claim which claims both an product and the process steps of using the product is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).
A point of sale computer system coupled to a global computer network and programmed to perform a method of completing a sale for at least one product with at least one contractor service, the method performed by the point of sale computer system comprising . . . .” This system claim requires the user to perform an action, or process of using the system. Accordingly, this is indefinite according to the MPEP section cited above.  

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a series of steps for completing a sales transaction, which is a method of organizing human activity for commercial or legal interactions and/or managing personal behavior or relationships or interactions between people. This judicial exception is not integrated into a practical application because electronically receiving barcode data scanned from a single barcode, the barcode data comprising a product code for the at least one product and a service code for the at least one contractor service; automatically adding a product price for the product code to a sales total; automatically adding a service price for the service code to the sales total, the service code electronically received, the service code derived by map[ping] the at least one product with the at least one contractor service; and  completing the sale for the sales total do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use.. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because point of sales computer system, mapping computer system, purchaser computer system, service processing computer system, global computer network, and a tangible non-transitory data storage medium are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for point of sales computer system, mapping computer system, purchaser computer system, service processing computer system see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; for global computer network see MPEP §2106.05(d) (II) (i) discussing transmitting and receiving data through a network; and for a tangible non-transitory data storage medium see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory.. Therefore, the additional elements in separately or in combination do 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 2, 4-9, 13,14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatenable by U.S. Pat. Pub. No. 2015/0142594 to Lutnik et al. (“Lutnik”) in view of U.S. Pat. Pub. No. 2003/0158796 to Balent et al. (“Balent”).

9.	With regards to claims 1 and 17, Lutnik disclosed the limitations of, 
a) electronically receiving barcode data scanned from a single barcode (See [0061] discussing using an image capture device to capture a barcode.), the barcode data comprising a product code for the at least one product and a service code for the at least one contractor service (See [0061]-[0062] discussing the barcode scan being stored information of on the item and the referral/delivery service.); 
b) …a product price for the product code …(See also [0061]-[0063] discussing pricing being part of the item information.); 
c) .. a service price for the service code, the service code electronically received at the point of sale computer system from a mapping computer system, the service code derived by the mapping computing system configured to map the at least one product with the at least one contractor service (See [0094] discussing determining an expected price of delivery, matching to a delivery agent through the service, and limiting it to the accepted delivery agent. Examiner is interpreting the service as the mapping computer system.); and 
d) completing the sale for the sales total (See [0024]-[0025] discussing multiple ways the payment process can be completed.).  

automatically adding to a sales total
However, Balent teaches at [0328] that it would have been obvious to one of ordinary skill in the POS art to include the ability to automatically adding to a sales total (See [0328] discusses the concept of a running total, which automatically adds the price to the total as shopping is taking place.). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Lutnik to include the ability to automatically adding to a sales total, as disclosed by Balent. One of ordinary skill in the art would have been motivated to make this modification in order to provide real time pricing (Balent [0328]).  

10.	With regards to claim 2, Lutnik disclosed the limitations of, 
wherein the single barcode is disposed to at least one of: 
a) the at least one product; and 
b) packaging accompanying the at least one product (See [0109] discussing the delivery agent scanning the barcode on the item.). 

11.	With regards to claims 4 and 18, Lutnik disclosed the limitations of, 
wherein the single barcode is generated before the sale is started (See [0064] discussing that the creation of the barcode could before the menu is established.).

12.	With regards to claim 5, Lutnik disclosed the limitations of, 
wherein the product code represents at least one of:
a) a product for sale (See [0061] discussing item for sale and its related barcode.); and
b) a set of products for sale.

13.	With regards to claim 6, Lutnik disclosed the limitations of, 
wherein the at least one contractor service comprises at least one of:
a) at least one measurement;
b) an installation;
c) a delivery (See [0094] discussing determining an expected price of delivery, matching to a delivery agent through the service, and limiting it to the accepted delivery agent. Examiner is interpreting the service as the mapping computer system.);
d) an inspection;
e) a warranty certification;
f) a repair under warranty; and
g) a replacement under warranty.

14.	With regards to claim 7, Lutnik disclosed the limitations of, 
wherein the service price is based at least in part on location information of the point of sale computer system (See [0094] discussing factoring closeness to the merchant’s location in factoring the expected price for delivery. Examiner is interpreting merchant’s location as location information of the point of sale (POS) computer system.).

15.	With regards to claim 8, Lutnik disclosed the limitations of, 
wherein the service price is based at least in part on location information of a purchaser1, the location information communicated into the point of sale computer system(See [0094] discussing factoring closeness to the merchant’s location in factoring the expected price for delivery. Examiner is interpreting merchant’s location as location information of a purchaser.).

16.	With regards to claim 9, Lutnik disclosed the limitations of, 
wherein the method performed by the point of sale computer system further comprises receiving purchaser data for a purchaser computer system (See [0017]-[0018] discussing payment information being transmitted to the merchant from a computing device like customer’s mobile device. The examiner is interpreting merchant as POS computer system and payment information as purchaser data.).

With regards to claim 13, Lutnik disclosed the limitations of, 
wherein the method performed by the point of sale computer system further comprises electronically communicating an electronic service request to a service processing computer system, the electronic service request comprising at least one of:
a) purchaser data;
b) product data (See [0061]-[0065] discussing the obtaining of the information by the service after an image capture by the POS of the barcode.); and
c) service data.

18.	With regards to claim 14, Lutnik disclosed the limitations of, 
wherein the method performed by the point of sale computer system further comprises electronically communicating a service order confirmation to a purchaser computer system (See [0017]-[0018] discussing transmitting of confirmation information from the merchant to mobile device of the customer or service.).

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatenable by Lutnik and Balent in further view of U.S. Pat. Pub. No. 2016/0321677 to Dobaj et al. (“Dobaj”).

20.	With regards to claims 3, Lutnik and Balent are silent on the limitations of, 
wherein the single barcode comprises a designator distinct from at least one additional barcode.
However Dobaj, teaches at Fig. [0097] and Fig. 300C that it would have been obvious to one of ordinary skill in the barcode art to include the single barcode comprises a designator distinct from at least one additional barcode (See [0097] and Fig. 300C depicting two bar codes and one with a textual description.). 
Therefore, it would have been obvious for one of ordinary skill in the barcode art before the effective filing date of the claimed invention to have modified the teachings of Lutnik and Balent to include the single barcode comprises a designator distinct from at least one additional barcode, as disclosed by Dobaj. One of ordinary skill in the art would have been motivated to make this modification in order to provide additional information (Dobaj [0097]).  
	

	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatenable by Lutnik and Balent in further view of U.S. Pat. Pub. No. 2017/0005959 to Fenlon (“Fenlon”).

22.	With regards to claims 10, Lutnik and Balent are silent on the limitations of, 
wherein the method performed by the point of sale computer system further comprises electronically communicating terms of service to a purchaser computer system employing at least a portion of the purchaser data.
However, Fenlon teaches at [0025] and [0014] that it would have been obvious to one of ordinary skill in the digital certificate art to include the ability to electronically communicating terms of service to a purchaser computer system employing at least a portion of the purchaser data (See [0025] and [0014] discussing the process of transmitting a term of service agreement to a new user and detecting a new user by their email address. Examiner is interpreting the email address as purchaser data.). 
Therefore, it would have been obvious for one of ordinary skill in the digital certificate art before the effective filing date of the claimed invention to have modified the teachings of Lutnik and Balent to include the ability to electronically communicating terms of service to a purchaser computer system employing at least a portion of the purchaser data, as disclosed by Fenlon. One of ordinary skill in the art would have been motivated to make this modification in order to register a user (Fenlon [0025]).  
	
23.	With regards to claims 11, Lutnik and Balent are silent on the limitations of, 
method performed by the point of sale computer system further comprises:
a) electronically communicating terms of service to a purchaser computer system;
b) electronically receiving an acceptance of the terms of service from the purchaser computer system; and
c) electronically communicating the acceptance to a service processing computer system.
However, Fenlon teaches at [0025] and [0014] that it would have been obvious to one of ordinary skill in the digital certificate art to include the ability electronically communicating terms of service to a purchaser computer system, electronically receiving an acceptance of the terms of service from the purchaser computer system, and electronically communicating the 
Therefore, it would have been obvious for one of ordinary skill in the digital certificate art before the effective filing date of the claimed invention to have modified the teachings of Lutnik and Balent to include electronically communicating terms of service to a purchaser computer system, electronically receiving an acceptance of the terms of service from the purchaser computer system, and electronically communicating the acceptance to a service processing computer system, as disclosed by Fenlon. One of ordinary skill in the art would have been motivated to make this modification in order to register a user (Fenlon [0025]).  
	


	Claims 12, 15, and 16  are rejected under 35 U.S.C. 103 as being unpatenable by Lutnik and Balent in further view of U.S. Pat. Pub. No. 2013/0256403 to MacKinnon (“MacKinnon”).

25.	With regards to claims 12, Lutnik and Balent are silent on the limitations of, 
wherein the method performed by the point of sale computer system further comprises electronically completing the sale through employment of at least one merchant exchange computer system.
However, MacKinnon teaches at [0092] and [0094] that it would have been obvious to one of ordinary skill in the POS art to include the ability to electronically completing the sale through employment of at least one merchant exchange computer system. (See [0092] discussing using an online form of payment e.g. PayPal™ and [0094] discussing these online payments a third party payment processor to complete a transaction.). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Lutnik and Balent to include electronically completing the sale through employment of at least one merchant exchange computer system, as disclosed by MacKinnon. One of ordinary skill in the art would have been motivated to make this modification in order to provide a secure payment (MacKinnon [0092]).  
	
26.	With regards to claims 15, Lutnik and Balent are silent on the limitations of, 
wherein the method performed by the point of sale computer system further comprises electronically communicating a consumer feedback survey to a purchaser computer system.
However, MacKinnon teaches at [0328] that it would have been obvious to one of ordinary skill in the POS art to include the ability to electronically communicating a consumer feedback survey to a purchaser computer system (See [0328] discussing the scanning of a barcode and the receiving of a consumer satisfaction survey in response to scanning.). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Lutnik and Balent to include the ability to electronically communicating a consumer feedback survey to a purchaser 

27.	With regards to claims 16, Lutnik and Balent are silent on the limitations of, 
wherein the method performed by the point of sale computer system further comprises electronically receiving consumer feedback survey data from a purchaser computer system.
However, MacKinnon teaches at [0328] that it would have been obvious to one of ordinary skill in the POS art to include the ability to electronically receiving consumer feedback survey data from a purchaser computer system (See [0328] discussing receiving of a consumer survey being sent to retailer's eCommerce website, POS system, store manager's email or other online repository.). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Lutnik and Balent to include the ability to electronically receiving consumer feedback survey data from a purchaser computer system, as disclosed by MacKinnon. One of ordinary skill in the art would have been motivated to make this modification in order to allow the retailer to track purchases attributable to specific sales associates (MacKinnon [0328]).  

Response to Arguments
28.	Applicant's arguments filed 7/28/2021 have been fully considered but they are not persuasive. 
	Applicant argues:

    PNG
    media_image1.png
    285
    589
    media_image1.png
    Greyscale

Examiner disagrees. Applicant’s claim set is mixing a system and a method claim style (product and process of using the product). Applicant’s claim do not contain what is preforming the “automated method.” Examiner maintains position.
Applicant argues:

    PNG
    media_image2.png
    80
    585
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    469
    603
    media_image3.png
    Greyscale

    PNG
    media_image8.png
    417
    594
    media_image8.png
    Greyscale

Examiner disagrees. First, Applicant is incorporating the specification into the claim language. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP §2145 (VI). Second, the claims are directed to a business problem with a business solution. Any improvement found in the claim is an improvement to the abstract idea itself, rather than a technological improvement. Here, Applicant is merely using computer and scanning technologies as tools to implement the functions of the abstract idea. Third, Applicant is arguing the portions of the abstract idea within their significantly more analysis and provide no rational that their computer system are beyond a generic computer. Examiner maintains position.

    PNG
    media_image9.png
    324
    615
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    244
    590
    media_image10.png
    Greyscale

Examiner disagrees. First, Lutnik [0061]-[0062] describes the initial setting up and pairing of item and a service for a barcode and the ability to scan the barcode. Second, Applicant is incorporating the specification into the claim language. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP §2145 (VI). Third,In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner maintains position
	Finally, Applicant states that the dependents should be allowed based on the prior arguments. Examiner disagrees for the above reasons and maintains position.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                            Michael.walker@uspto.gov

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that the location of the purchaser under BRI could be the merchant’s premises. Examiner suggest, if the disclosure supports, changing “location of the purchaser” to something like “purchaser’s home address or primary residency.